Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to communications received on 7/6/2022 and 6/14/2022. Claims 1, 5, 7-19, 21 and 26 remain pending in the application. Claims 1, 5, 12, 19, 21, and 26 have been amended. Claims 2-4, 6 and 22-25 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/14/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher J. McDonald (Reg. No. 41,533) on 7/15/2022.
Please amend claims 12, 14 and 17 as follows:

12. (Examiner Amendment) The operational method according to claim 11, further comprising a second step of transmitting the first signals from the remote-control electronics to the processor and a third step of transmitting the second signals from the processor to the remote-control electronics.

14. (Examiner Amendment) The operational method according to claim 12, further comprising the step of carrying out [[an]] the analysis of settings or of functionality of the transmitter at the processor of the portable computer by the device data of the transmitter contained in the first signals.

17. (Examiner Amendment) The operational method according to claim 12, further comprising [[the]] a step of undertaking settings on the transmitter or on the remote-controlled object by the information data contained in the second signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov